EXAMINER’S COMMENTS

Election/Restrictions
Claims 1-13, 16, and 19-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 23 December 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-C is withdrawn.  Claims 2-4 and 19, directed to Species A & B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
As per claim 5, Applicant’s amendments overcome the previous interpretation under 35 U.S.C. 112(f).  “Metallic expansion mechanism” is no longer interpreted under 35 U.S.C. 112(f) since the claim now recited sufficient structure to perform the associated function.

REASONS FOR ALLOWANCE
Claims 1-13, 16, and 19-20 are allowed.

As per independent claim 1, the prior art (and in particular the previously applied Benedict) fails to teach the fluid valve combination as now recited, and in particular wherein the inner shell further comprises a third opening configured to allow the fluid to flow into the inner chamber, the third opening facing parallel with the axis, and wherein the first opening and the second opening overlap to define a passageway extending perpendicular to the axis from the interior surface of the inner shell to the exterior surface of the outer shell, and relative movement of the inner shell parallel with the axis from the first position toward the second position reduces a cross-sectional area of the passageway.
As per independent claim 10, Applicant has properly incorporated the allowable subject matter of original claim 15 (and intervening claim 14).
As per independent claim 16, Applicant has properly incorporated the allowable subject matter of original claim 18 (and intervening claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763